Name: 95/403/CFSP: Council Decision of 25 September 1995 supplementing Decision 94/276/CFSP on a joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union, in support of the Middle East peace process, concerning the observation of elections to the Palestinian Council and the coordination of the international operation for observing the elections
 Type: Decision
 Subject Matter: international security;  international affairs;  economic policy;  European construction;  electoral procedure and voting
 Date Published: 1995-10-06

 Avis juridique important|31995D040395/403/CFSP: Council Decision of 25 September 1995 supplementing Decision 94/276/CFSP on a joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union, in support of the Middle East peace process, concerning the observation of elections to the Palestinian Council and the coordination of the international operation for observing the elections Official Journal L 238 , 06/10/1995 P. 0004 - 0007COUNCIL DECISIONof 25 September 1995supplementing Decision 94/276/CFSP on a joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union, in support of the Middle East peace process, concerning the observation of elections to the Palestinian Council and the coordination of the international operation for observing the elections(95/403/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles J.3 and J.11 (2) thereof, Having regard to Council Decision 94/276/CFSP of 19 April 1994 on a joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union, in support of the Middle East peace process (1), Having regard to Council Decision 95/205/CFSP of 1 June 1995 supplementing Decision 94/267/CFSP (2), HAS DECIDED AS FOLLOWS: Article 1The European Union shall participate in observing the elections to the Palestinian Council provided for in the Declaration of Principles of 13 September 1993, in accordance with the agreement to be concluded between the parties concerned on the observation and coordination of elections. The European Union shall organize the coordination of the observation in accordance with international rules. It shall be responsible for the financing of this task in accordance with Article 3 of this Decision. The European Union shall carry out this coordination and observation by two means: 1. it shall take the appropriate measures to organize the coordination with the States and international organizations concerned; 2. it shall establish a 'European Electoral Unit' in the territories concerned, headed by a high-ranking figure with a high political profile. The characteristics of this 'European Electoral Unit' are set out in Annex I. Article 2The European observation mission shall comprise a maximum of 300 observers, 30 of whom shall be designated by the European Parliament. Article 3All the expenditure incurred for the operation of the European Electoral Unit shall be charged to the maximum amount of ECU 10 million set in Decision 95/205/CFSP. The expenses incurred by the participation of European Union observers shall also be charged to that amount, with the exception of the cost of their journeys to and from the territories concerned and insurance costs which shall be borne respectively by the Member States or institutions which designated them. The expenditure shall be administered in accordance with the Community's budgetary rules and procedures. The European Court of Auditors shall be invited to audit the accounts of the European Electoral Unit. The guarantees necessary for the completion and smooth functioning of the mission of the observers and of the members of the European Electoral Unit shall be defined with the parties. Article 4The Member States and the Commission shall present the list of observers and the candidatures of the persons wishing to participate in the European Electoral Unit. The Presidency, in full association with the Commission and with the assistance of an advisory coordination group, composed of representatives of the Member States, shall draw up the list of observers and of members of the European Electoral Unit. Article 5The Presidency, in full association with the Commission and assisted by the advisory group referred to in the second paragraph of Article 4, shall define the guidelines and take the measures required to ensure that this Decision is followed up, in liaison with the European Electoral Unit, in those areas which concern it. Article 6This Decision shall enter into force on the day of its adoption. Article 7This Decision shall be published in the Official Journal. Done at Brussels, 25 September 1995. For the CouncilThe PresidentJ. A. BELLOCH JULBE(1) OJ No L 119, 7. 5. 1994, p. 1. (2) OJ No L 130, 14. 6. 1995, p. 1. ANNEX I OBJECTIVES, COMPOSITION AND OPERATION OF THE EUROPEAN ELECTORAL UNIT 1. The members of the European Electoral Unit shall be selected as soon as possible. They shall travel to their destination and the Unit shall be established at the start of the electoral round. It shall be wound up one month after the end of the electoral process. 2. The European Electoral Unit shall coordinate from the start of the electoral round the European Union's support for the elections. It shall exercise the role of coordinating all the observer missions. It shall work in close liaison with the Palestinian authorities and, as regards certain questions defined by mutual agreement by the Palestinians and Israelis, shall work with the latter. 3. The function of the European Electoral Unit shall be to: - ensure that the European Union is present and carrying out its role of observer, - supply the Palestinian authorities, at their request, with information, opinions and advice, - consult the other parties involved in the observation operation and to coordinate the deployment of all the observers as part of its coordination mission. 4. The European Electoral Unit shall be headed by a high-ranking figure with a high political profile. It shall be composed on the basis of the organizational chart shown in Annex II. 5. The members of the European Electoral Unit must be available and shall be under contract throughout the period planned for the existence of the Unit. 6. The Head of the European Electoral Unit, the Deputy Head and, as necessary, other members of the European Electoral Unit may be required to undertake preparatory work, before the establishment of the European Electoral Unit, in connection with the European Union's participation in observing elections to the Palestinian Council and its coordination of the international observation operation. They will be remunerated accordingly for such preparatory work. 7. The European Electoral Unit may propose to recruit extra local technical staff for a limited period. 8. The head of the European Electoral Unit is invited to attend the joint meetings of the consuls-general in Jesusalem and the representations of the Member States in the Palestinian Autonomous Areas in accordance with detailed arrangements to be adopted by the Member States. The European Electoral Unit must have operational independence, but is shall remain in close liaison with the representatives of the Member States and the Commission on the spot. 9. The European Electoral Unit shall report back to the Presidency on a regular basis on progress in implementing the various aspects, including financial, of this Decision and any difficulties which it encounters in its task. It shall periodically forward an assessment of the development of the electoral process. At the close of its task it shall draw up a final assessment report for the Council on the electoral process and the implementation of this Decision. ANNEX II Draft organizational chart EUROPEAN UNION ELECTORAL UNIT (35 people) Head of Electoral Unit Deputy 1. Central Office (three branches); total staff forecasted: 21 peopleOperational branchLegal adviser (1)Election organization adviser (1)Media adviser (1)Voter education adviser (1)Survey and analysis adviser (1)Computer operators (2)Technical support branchLogistics and communication adviser (1)Personnel, training and liaison adviser (1)Security advisers (2)Press Officer (1)Administration and finance adviser (1)International observation coordinationCoordinators (8)2. Regional Offices (4); total staff forecasted: 12 peopleGazaRegional coordinator (1)Deputy (1)Security adviser (1)JerichoRegional coordinator (1)Deputy (1)Security adviser (1)BethlehemRegional coordinator (1)Deputy (1)Security adviser (1)NablusRegional coordinator (1)Deputy (1)Security adviser (1)